DISMISS in Part and DENY in Part; and Opinion File October 17, 2013.




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-13-01404-CV

                              IN RE RONALD NEWTON, Relator

                  Original Proceeding from the 298th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-13-11818

                              MEMORANDUM OPINION
                          Before Justices O'Neill, Lang-Miers, and Evans
                                  Opinion by Justice Lang-Miers
       The Court has before it relator’s petition for writ of mandamus complaining of errors in

the handling of his application for writ of habeas corpus in the trial court. To the extent relator is

asking this Court to rule on his application for habeas corpus, we have no jurisdiction to do so,

and DISMISS his petition for writ of mandamus. See TEX. CODE CRIM. PROC. ANN. Art. 11.07

(West Supp. 2010). To the extent relator asks this Court to order the trial court to rule on his

application for habeas corpus, he has not shown his entitlement to that relief, and we DENY the

petition for writ of mandamus. See TEX. R. APP. P. 52.8(a); Simon v. Levario, 306 S.W.3d 318,

320-21 (Tex. Crim. App. 2009) (orig. proceeding).




                                                     /Elizabeth Lang-Miers/
                                                     ELIZABETH LANG-MIERS
                                                     JUSTICE

131404F.P05